 Case: 1:04-cr-00464 Document #: 2819 Filed: 11/25/20 Page 1 of 4 PageID #:14403



                  IN THE UNITED STATES DISTRICT COURT
                 FOR THE NORTHERN DISTRICT OF ILLINOIS
                            EASTERN DIVISION


United States of America                   )
                                           )
                                           )
      v.                                   ) No. 04 CR 464-27
                                           )
                                           )
                                           )
Henry Ingram,                              )
                                           )
            Defendant.                     )
                                           )

                      Memorandum Opinion and Order

     Henry Ingram is serving a 240-month sentence for crimes he

committed as a member of the Black Disciples (“BD”) street gang.

On February 3, 2006, Mr. Ingram pled guilty to Count One of the

superseding    indictment     in    this    case,   which    charged     a    drug

conspiracy involving at least five kilograms of cocaine, one

kilogram of heroin, and fifty grams of cocaine base (crack) in

violation of 21 U.S.C. §841(a). Mr. Ingram seeks relief pursuant

to the First Step Act, asking me to reduce his sentence to time

served. For the reasons stated below, I grant his motion but note

that my decision does not disturb the forty-two-month consecutive

sentence that Mr. Ingram acknowledges he received for assaulting

a corrections officer while incarcerated.

     Mr. Ingram is eligible First Step Act relief Count One of the

superseding    indictment      charged      the   “covered    offense”       of    a
 Case: 1:04-cr-00464 Document #: 2819 Filed: 11/25/20 Page 2 of 4 PageID #:14404



conspiracy to distribute drugs that included crack cocaine. See

United States v. Shaw, 957 F.3d 734, 735 (7th Cir. 2020) (statute

of conviction, not offense conduct, determines eligibility). The

government’s    contrary    argument       that   Mr.   Ingram       is   ineligible

because Count One also involved cocaine and heroin offenses is at

odds with United States v. Hudson, 967 F.3d 605, 610 (7th Cir.

2020) (so long as defendant is serving any part of his sentence

for a covered offense, he is eligible for a sentence reduction

under the First Step Act), a decision with which the government

fails to grapple. See also United States v. Gravatt, 953 F.3d 258,

264 (4th Cir. 2020) (First Step Act authorizes a reduction in

sentence   “where    the   offense    of    conviction    is     a    multi-object

conspiracy where the penalties of one object (possession of crack

cocaine) were modified by the Fair Sentencing Act, while the

penalties of the other (powder cocaine) were not reduced and

independently support [the defendant’s] sentence”). Indeed, Hudson

confirms the conclusion I reached when the government raised the

same argument in opposition to the First Step Act motions of

several of Mr. Ingram’s co-defendants. See United States v. Coates,

No. 04 CR 464-4, 2020 WL 2745974, at *2 (N.D. Ill. May 27, 2020)

“[n]umerous district courts have ... decided that a defendant’s

offense is still ‘covered’ within the meaning of section 404(a) of

the First Step Act when the defendant was convicted of a multiple-

objective conspiracy.”); United States v. White, 459 F. Supp. 3d

                                       2
 Case: 1:04-cr-00464 Document #: 2819 Filed: 11/25/20 Page 3 of 4 PageID #:14405



1115, 1117 (N.D. Ill. 2020)(holding that offense of conviction was

a “covered offense,” and “[t]hat Mr. White was convicted of a

multi-object conspiracy does not change the analysis.”); United

States v. Corey Evans, 04 CR 464-6, DN 2694 at 3 (Oct. 18, 2019)

(“Nor am I persuaded that a different outcome is warranted on the

basis that Mr. Evans pled guilty to a conspiracy involving multiple

substances.”).

       Further, consideration of the 18 U.S.C § 3553(a) factors

persuades me that discretionary relief is appropriate. Although

there is no denying the seriousness of Mr. Ingram’s role in the

BDs’   drug   distribution     conspiracy,       he    has    already    served    a

substantial    prison    sentence    and   has    made       serious    efforts   at

rehabilitation      while     incarcerated,           earning    his     GED      and

participating     in    numerous    educational        and    reentry    programs.

Additionally, it appears that Mr. Ingram has the support of his

family, including three children, all of whom will be adults by

the time of his release. Finally, although Mr. Ingram pled guilty

to assaulting a correctional officer resulting in an additional

prison sentence, that episode occurred over seven years ago, and

the government does not point to any disciplinary issues since

that time or otherwise offer any reason to believe that Mr. Ingram

remains a danger to the community.

       For the foregoing reasons, I conclude that Mr. Ingram is

entitled to relief under the First Step Act and reduce his sentence

                                       3
 Case: 1:04-cr-00464 Document #: 2819 Filed: 11/25/20 Page 4 of 4 PageID #:14406



on Count One of the superseding indictment to time served. Mr.

Ingram   shall   be   released    immediately     upon    completion     of   the

consecutive sentence imposed on his assault conviction. All other

terms of his sentence remain unchanged.



                                           ENTER ORDER:




                                           ________________________
                                           Elaine E. Bucklo
                                           United States District Judge
Dated: November 25, 2020




                                       4
